Name: Commission Regulation (EU) NoÃ 939/2011 of 23Ã September 2011 correcting Regulation (EC) NoÃ 617/2008 laying down detailed rules for implementing Regulation (EC) NoÃ 1234/2007 as regards marketing standards for eggs for hatching and farmyard poultry chicks
 Type: Regulation
 Subject Matter: animal product;  information and information processing;  agricultural activity;  marketing;  agricultural policy
 Date Published: nan

 24.9.2011 EN Official Journal of the European Union L 248/1 COMMISSION REGULATION (EU) No 939/2011 of 23 September 2011 correcting Regulation (EC) No 617/2008 laying down detailed rules for implementing Regulation (EC) No 1234/2007 as regards marketing standards for eggs for hatching and farmyard poultry chicks THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (1), and in particular Article 121(f) in conjunction with Article 4 thereof, Whereas: (1) The Lithuanian language version of Commission Regulation (EC) No 617/2008 (2) contains several errors. One of the errors appears in the multilingual Annex II and therefore that Annex should be corrected in all language versions. (2) Regulation (EC) No 617/2008 should therefore be corrected accordingly. (3) Regulation (EC) No 617/2008 has been amended by Regulation (EU) No 557/2010 (3). The new title of Annex III to Regulation (EC) No 617/2008 as replaced by Regulation (EU) No 557/2010 also contains an error in the Lithuanian language version which should be corrected. The other amendments made to Regulation (EC) No 617/2008 by the amending Regulation do not contain any errors. Accordingly, those provisions of Regulation (EC) No 617/2008 do not need to be corrected. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Lithuanian language version. Article 2 Annex II to Regulation (EC) No 617/2008 is replaced by the text in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 168, 28.6.2008, p. 5. (3) OJ L 159, 25.6.2010, p. 13. ANNEX ANNEX II Marking referred to in Article 3(4)  : In Bulgarian : Ã Ã ¹Ã Ã ° Ã ·Ã ° Ã »Ã Ã ¿Ã µÃ ½Ã µ  : in Spanish : huevos para incubar  : in Czech : nÃ ¡sadovÃ ¡ vejce  : in Danish : RugeÃ ¦g  : in German : Bruteier  : in Estonian : Haudemunad  : in Greek : Ã ±Ã Ã ³Ã ¬ ÃÃ Ã ¿Ã  Ã µÃ ºÃ ºÃ Ã »Ã ±Ã Ã ¹Ã ½  : in English : eggs for hatching  : in French : Ã ufs Ã couver  : in Italian : uova da cova  : in Latvian : inkubÃ jamas olas  : in Lithuanian : perinti skirti kiauÃ ¡iniai  : in Hungarian : keltetÃ tojÃ ¡s  : in Maltese : bajd tat-tifqis  : in Dutch : broedeieren  : in Polish : jaja wylÃgowe  : in Portuguese : ovos para incubaÃ §Ã £o  : in Romanian : ouÃ  puse la incubat  : in Slovak : nÃ ¡sadovÃ © vajcia  : in Slovene : valilna jajca  : in Finnish : munia haudottavaksi  : in Swedish : klÃ ¤ckÃ ¤gg